Name: Commission Regulation (EC) No 1336/2004 of 20 July 2004 specifying the extent to which applications lodged in July 2004 for import certificates in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 21.7.2004 EN Official Journal of the European Union L 247/15 COMMISSION REGULATION (EC) No 1336/2004 of 20 July 2004 specifying the extent to which applications lodged in July 2004 for import certificates in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1202/2004 of 29 June 2004 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2004 to 30 June 2005) (2), and in particular Article 4(2) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 All applications for import certificates made in the month of July 2004 pursuant to Article 3(3), second subparagraph, third indent, of Regulation (EC) No 1202/2004 are hereby met to the extent of 9,1670 % of the quantity requested. Article 2 This Regulation shall enter into force on 21 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 230, 30.6.2004, p. 19.